Conviction for possessing mash for the manufacture of intoxicating liquor; punishment, three years in the penitentiary.
The record is here without any bills of exception. The facts are ample to support the conviction. Officers found on premises under the control of appellant a number of tanks full of mash which was in process of fermentation. Appellant was present, and, in substance, admitted to the officers that it was his. No testimony was introduced on behalf of the appellant.
In appellant's motion for new trial he set up that he was denied his right to have legal representation because of the fact that the counsel whom he had employed failed to appear and present his defense. Also that the State's attorney indulged in argument calculated to injure his rights. It will be a sufficient answer to the last proposition to say that no bill of exception was taken to the argument of counsel, but in as much as he had no one representing him upon the trial, the trial judge, apparently in an effort to be perfectly fair, heard testimony on both propositions. An attorney who had been spoken to by appellant to represent him, testified on the hearing of said motion that appellant had never paid him anything, and had been notified by him that he would not act for the defense because of the failure to pay the fee. On the other proposition, persons who heard the argument of the prosecuting attorney gave testimony showing that the argument actually made was not of a character calculated to injure the rights of appellant.
No error appearing, the judgment will be affirmed.
Affirmed.